Citation Nr: 1106310	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hypertension as secondary 
to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which denied service connection for hypertension 
on a secondary basis.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It is contended by and on behalf of the Veteran that either his 
service-connected DM actually began prior to his hypertension and 
caused the hypertension or that the DM has aggravated his 
hypertension.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  In order to prevail on the issue of 
entitlement to secondary service connection there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection is also warranted for additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

The medical evidence on file reveals that treatment for 
hypertension began in 1994 and that DM was diagnosed in August 
2000.  According to a statement received in December 2005 from 
the Veteran's private physician, B. Bradley, M.D., the medication 
that the Veteran is taking for hypertension was started because 
of the more stringent guidelines for blood pressure control in 
someone with DM.  As this opinion does not clearly show an 
etiological relationship between the Veteran's service-connected 
DM and his hypertension, and there is no VA nexus opinion on 
file, a remand for additional development is warranted prior to 
final Board action.
VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the etiology of a disability.  See also 38 
C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for hypertension since December 
2005, which is the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above has been completed, 
the AMC/RO must arrange for examination of 
the Veteran by an appropriate health care 
provider to determine the etiology of his 
hypertension.  The claims folder should be 
made available and reviewed by the health 
care provider prior to the evaluation.  
The following considerations will govern 
the evaluation:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
file and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran's 
hypertension was caused or 
aggravated by his service-
connected DM.  In other words, 
the examiner must include an 
opinion as to whether the 
service-connected DM either 
caused or worsened the presently 
non-service-connected 
hypertension, and state the 
medical basis for such an 
opinion.   

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  
Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

3.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

4.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for the aforementioned examination, 
documentation needs to be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for service 
connection for hypertension.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

